Honorable R. L. Elliott
County Attorney
Stephens County
Breokenridge, Texas
Dear Sirr                 Opinion Number O-4001
                          Re: Use of common school
                              distriot bond tax.
          We have.received your latter of recent date in
whiah you submit the following faot situation:
          In the early months of 1941 bonds were voted by
a common school district. The Commissioners' Court can-
vassed the returns of the election, declared that proposi-
tion had carried, authorized the issuance of the bonds, and
levied a 254 tax to pay the interest and provide a sinking
fund for the redemption of such bonds at maturity.
          The bonds were never approved or sold. You wish
to know whether the funds realized from collection of the
ta,xmay be used for remodeling the school building. The
question as to the legality of the bond issue is not before
us, and we expressly refrain from expressing any opinion
thereon. If the bona issue itself is not legal, then the
tax levied for the payment of interest and the retirement
of such bonds is illegal, snd any funds realized from suoh
illegal levy should be refunded.to the taxpayers. For the
purposes of this opinion, therefore, the bond issue is
assumed to be in all respects legal.
          In the case of San Eenito Independent School
District of Cameron County, Tex., v. Farmers* State Bank,
et al., 78 S.W. (2d) 741, the court made the following
statement:
          8I~tis too well nettled to require citation,
     or any extended discussion, that a public fund collected
     and allooated for a particular public purpose cannot
     be lawfully diverted to the use of another partioular
     public purpose."
     We   quote the following from Opinion No. O-1803;
Honorable R. L. Elliott, page #2. (o-4801)




          ttYouare respectfully advised at the outset
     that the funds derived from the tax levy for the
     purpose of paying the interest on and retiring a
     partioular issue of bond8 may be used only for that
     purpose, and the diversion and use of suoh funds
     for a different purpose Is unauthorized and unlawful,
      This department has so held on several occasions.a
     The 2511tax was levied for the purpose of paying the
interest and retiring the bonds which were voted. Therefore,
the funds realized from the collection of such tax may be
used for no other purpose. You are respectfully advised
that your question is answered in the negative.
     We are enclosing for your consideration copies of
Opinions No. O-1503 and No. O-4726. Opinion No. O-4726
deals with the question whether local funds may be used to
oomplete an unfinished s~ohool building.
                                  Very truly yours,
                             ATTORNEY GENERAL OF TEXAS
                              a/ George W. Sparks

                             BY
                                  George W. Sparks
                                         Assistant
APPROVED AUG. 29, 1942
s/ Gerald C. Mann
Attorney General of Texas

GWS-s-og
Approved Opinion CommIttee
by BWB, Chairman